Title: General Orders, 8 June 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Friday June 8th 1781
                            Parole.
                            Countersigns.
                        
                        On the entreaty of his Friends and the intercessions of a number of gentlemen the Commander in Chief, is
                            pleased to pardon William King of the first New York regiment now under Sentence of Death for Desertion.
                        Jonathan Trumbull Esqr. Junior is appointed Secretary to the Commander in Chief and to be respected
                            accordingly.
                    